EXHIBIT 10.2
CHANGE OF CONTROL AGREEMENT
     This CHANGE OF CONTROL AGREEMENT (“Agreement”), effective as of April 22,
2010 (the “Effective Date”), by and between Tandy Brands Accessories, Inc., a
Delaware corporation (the “Company”), and N. Roderick McGeachy (the
“Executive”), evidences that;
     WHEREAS, the Executive is a senior executive of the Company and has made
and/or is expected to make or continue to make significant contributions to the
strength of the Company;
     WHEREAS, the Company desires to assure itself of both present and future
continuity of management in the event of a Change of Control (as defined
hereafter) and desires to establish certain minimum compensation rights with
respect to its key senior executives, including the Executive, applicable in the
event of a Change of Control;
     WHEREAS, the Company wishes to ensure that its senior executives are not
practically disabled from discharging their duties upon a Change of Control;
     WHEREAS, this Agreement is not intended to alter materially the
compensation and benefits which the Executive could reasonably expect to receive
from the Company absent a Change of Control and, accordingly, although effective
and binding as of the date hereof, this Agreement shall become operative only
upon the occurrence of a Change of Control; and
     WHEREAS, the Executive is willing to render services to the Company on the
terms and subject to the conditions set forth in this Agreement;
     NOW, THEREFORE, the Company and the Executive agree as follows:
     1. Operation of Agreement:

  (a)   Sections 1 and 8 through 21 of this Agreement shall be effective and
binding as of the Effective Date, but, anything in this Agreement to the
contrary notwithstanding, Sections 2 through 7 and Sections 22 through 23 of
this Agreement shall not be effective and binding unless and until a Change of
Control shall have occurred. For purposes of this Agreement, a “Change of
Control” will be deemed to have occurred if at any time during the Term (as
hereinafter defined) any of the following shall occur:

  (i)   any consolidation, merger or share exchange of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s common stock would be converted into cash, securities or
other property, other than a consolidation, merger or share exchange of the
Company in which the holders of the Company’s common stock immediately prior to
such transaction have the same proportionate ownership of common stock of the
surviving corporation immediately after such transaction;     (ii)   any sale,
lease, exchange or other transfer (excluding transfer by way of pledge or
hypothecation) in one transaction or a series of related transactions, of all or
substantially all of the assets of the Company;

 



--------------------------------------------------------------------------------



 



  (iii)   the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company;     (iv)   the cessation of control
(by virtue of their not constituting a majority of directors) of the Board by
the individuals (the “Continuing Directors”) who (x) on the Effective Date were
directors or (y) become directors after the Effective Date and whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then in office who were directors on the
Effective Date or whose election or nomination for election was previously so
approved;     (v)   the acquisition of beneficial ownership (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934 (the “1934 Act”)) of an
aggregate of 20% of the voting power of the Company’s outstanding voting
securities by any person or group (as such term is used in Rule 13d-5 under the
1934 Act) who beneficially owned less than 15% of the voting power of the
Company’s outstanding voting securities on the Effective Date, or the
acquisition of beneficial ownership of an additional 5% of the voting power of
the Company’s outstanding voting securities by any person or group who
beneficially owned at least 15% of the voting power of the Company’s outstanding
voting securities on the Effective Date, provided, however, that notwithstanding
the foregoing, an acquisition shall not constitute a Change of Control hereunder
if the acquirer is (x) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company and acting in such capacity, (y) a
subsidiary of the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of voting securities of the Company, or (z) any other person whose
acquisition of shares of voting securities is approved in advance by a majority
of the Continuing Directors; or     (vi)   in a Title 11 bankruptcy proceeding,
the appointment of a trustee or the conversion of a case involving the Company
to a case under Chapter 7.

  (b)   Upon the occurrence of a Change of Control at any time during the Term,
Sections 2 through 7 and Sections 22 through 23 of this Agreement shall become
immediately effective and binding.     (c)   The period during which this
Agreement shall be in effect (the “Term”) shall commence as of the date hereof
and shall expire as of the later of (i) the close of business on June 30, 2011
or (ii) the expiration of the Period of Employment (as hereinafter defined);
provided, however, that (A) subject to Section 9 hereof, if, prior to a Change
of Control, the Executive ceases for any reason to be an employee of the
Company, thereupon the Term shall be deemed to have expired and this Agreement
shall immediately terminate and be of no further effect (except and to the
extent otherwise specifically provided in Section 23 hereof or in a separate
agreement between the Company and the Executive) and (B) commencing on June 30,
2011 and the last day of each of the Company’s fiscal years commencing
thereafter, the Term of this Agreement shall automatically be extended for an
additional one-year term unless, not later than ninety (90) calendar days prior
to such June 30, the Company or the Executive shall have

-2-



--------------------------------------------------------------------------------



 



      given notice that the Company or the Executive, as the case may be, does
not wish to have the Term of this Agreement extended.

     2. Employment; Period of Employment:

  (a)   Subject to the terms and conditions of this Agreement, upon the
occurrence of a Change of Control, the Company shall continue the Executive in
its employ and the Executive shall remain in the employ of the Company for the
period set forth in Section 2(b) hereof (the “Period of Employment”), in the
position and with substantially the same duties and responsibilities that the
Executive had immediately prior to the Change of Control, or to which the
Company and the Executive may hereafter mutually agree in writing. Throughout
the Period of Employment, the Executive shall devote substantially all of the
Executive’s time during normal business hours (subject to vacations, sick leave
and other absences in accordance with the policies of the Company as in effect
for senior executives immediately prior to the Change of Control) to the
business and affairs of the Company, but nothing in this Agreement shall
preclude the Executive from devoting reasonable periods of time during normal
business hours to (i) serving as a director, trustee or member of or participant
in any organization or business so long as such activity would not constitute
Competitive Activity (as hereinafter defined) if conducted by the Executive
after the Executive’s Termination Date (as hereinafter defined), (ii) engaging
in charitable and community activities, or (iii) managing the Executive’s
personal investments.     (b)   The Period of Employment shall commence on the
date on which a Change of Control occurs and, subject only to the provisions of
Section 4 hereof, shall continue until the earlier of (i) the second anniversary
of the occurrence of the Change of Control or (ii) the Executive’s death.

     3. Compensation During Period of Employment:

  (a)   During the Period of Employment, the Executive shall receive annual base
salary at a rate not less than the Executive’s annual fixed or base compensation
or such higher rate as may be determined from time to time by the Board of
Directors of the Company (the “Board”) or the compensation committee or similar
committee thereof (the “Committee”) (which base salary at such rate is herein
referred to as “Base Pay”). The Executive’s Base Pay shall be payable monthly in
accordance with the Company’s regular payroll practices.     (b)   During the
Period of Employment, the Executive shall, if and on the basis as the Executive
participated therein immediately prior to the Change of Control, be a full
participant in any annual bonus, incentive, profit-sharing performance,
discretionary pay or similar policy, plan, program or arrangement of the Company
(“Incentive Pay”) which contemplates cash payments other than Executive Benefits
(as hereinafter defined). For these purposes, each such policy, plan, program or
arrangement shall be provided on the same basis as prior to the Change of
Control if the Incentive Pay to be awarded thereunder is calculated in the same
amounts and based on the same performance measures, threshold specifications,
and vesting conditions as in effect immediately prior to the Change of Control.
Except to the extent otherwise provided under an applicable document governing
such Incentive Pay, the Executive’s Incentive Pay

-3-



--------------------------------------------------------------------------------



 



      shall be paid annually as soon as reasonably practicable, but in no event
later than the date which is two and one-half (21/2) months following the last
day of the fiscal year during which such Incentive Pay is earned.     (c)  
During the Period of Employment, the Executive shall, if and on the same basis
as the Executive participated therein immediately prior to the Change of
Control, be a full participant in, and shall be entitled to the perquisites,
benefits and service credit for benefits as provided under any and all employee
retirement income and welfare benefit policies, plans, programs or arrangements
in which senior executives of the Company participate generally, including
without limitation any stock option, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group and/or
executive life, accident, health, dental, medical/hospital or other insurance
(whether funded by actual insurance or self-insured by the Company), disability,
salary continuation, and other employee benefit policies, plans, programs or
arrangements that may exist immediately prior to the Change of Control or any
equivalent successor policies, plans, programs or arrangements that may be
adopted thereafter by the Company (collectively, “Executive Benefits”);
provided, however, that, except as set forth in Section 5(a)(iii) and (iv)
hereof, the Executive’s rights thereunder shall be governed by the terms thereof
and shall not be enlarged hereunder or otherwise affected hereby. Nothing in
this Agreement shall preclude improvement or enhancement of any such Executive
Benefits by the Company, provided that no such improvement shall in any way
diminish any other obligation of the Company under this Agreement, unless and to
the extent otherwise specifically provided under this Agreement.     (d)  
During the Period of Employment, Executive shall be entitled to reimbursements
of reasonable business expenses in accordance with the Company’s established
policies; provided, however, that the reimbursement of expenses incurred during
any calendar year within the Period of Employment may not affect the expenses
eligible for reimbursement in any other calendar year during the Period of
Employment. Reimbursements of eligible expenses will be made within sixty
(60) days of the date on which the Executive submits proper substantiation for
the expense, but in no event later than the last day of the calendar year
following the calendar year in which the expense was incurred. The Executive’s
right to reimbursement of reasonable business expenses hereunder is not subject
to liquidation or exchange for another benefit.

     4. Termination Following a Change of Control:

  (a)   In the event of the occurrence of a Change of Control, the Company may,
during the Period of Employment, terminate this Agreement only upon the
occurrence of one or more of the following events:

  (i)   If the Executive is unable to perform the essential functions of the
Executive’s job (with or without reasonable accommodation) because the Executive
has become permanently disabled within the meaning of, and actually begins to
receive disability benefits pursuant to, a long-term disability plan maintained
by or on behalf of the Company for senior

-4-



--------------------------------------------------------------------------------



 



      executives generally or, if applicable, employees of the Company
immediately prior to the Change of Control; or     (ii)   For “Cause,” which for
purposes of this Agreement shall mean that, prior to any termination pursuant to
Section 4(b) hereof, the Executive shall have committed:

  (A)   Executive’s breach of this Agreement [or other agreement with the
Company] (which remains uncured at the end of a 10-day period after receipt of
written notice of the breach);     (B)   Executive’s willful misconduct,
malfeasance, negligence in the performance or intentional nonperformance (in
either case continuing for 10 days after receipt of written notice of need to
cure) of any of Executive’s material duties and responsibilities hereunder;    
(C)   Executive’s dishonesty or fraud with respect to the business, reputation
or affairs of the Company; (4) fraud, misappropriation or embezzlement of funds
or other property of the Company,     (D)   Executive’s conviction of a felony
crime which, in the opinion of the Board of Directors of the company, brings
Executive or the Company into disrepute or causes harm to the Company’s
business, customer relations, financial condition or prospects, or     (E)  
Violation of any statutory or common law duty of loyalty to the Company.

  (iii)   For any reason other than a termination in accordance with
Section 4(a)(i) or (ii) hereof.

  (b)   In the event of the occurrence of a Change of Control, the Executive
may, during the Period of Employment, terminate this Agreement upon the
termination by the Executive of the Executive’s employment with the Company
during the Period of Employment upon the occurrence of any of the following
events, without the consent of the Executive:

  (i)   A material diminution in the nature or scope of the authorities, powers,
functions, responsibilities or duties attached to the position(s) which the
Executive held with the Company immediately prior to the Change of Control;    
(ii)   A material diminution in the Executive’s Base Pay received from the
Company;     (iii)   The Company requires that the principal place of work of
the Executive be changed to any location which is in excess of fifty (50) miles
from the location thereof immediately prior to the Change of Control; or

-5-



--------------------------------------------------------------------------------



 



  (iv)   Any material breach of this Agreement by the Company (or any successor
thereto), which shall include, but not be limited to a failure under Section 11
hereof or a breach by the Company of Section 12;

      provided, the Executive delivers written notice to the Company within
thirty (30) calendar days of the initial existence of the condition and the
Company fails to remedy the condition within thirty (30) calendar days following
receipt by the Company of such written notice.     (c)   A termination by the
Company pursuant to Section 4(a) hereof or by the Executive pursuant to
Section 4(b) hereof shall not affect any rights which the Executive may have
pursuant to any agreement, policy, plan, program or arrangement of the Company
providing Executive Benefits, which rights shall be governed by the terms
thereof, unless and to the extent otherwise specifically provided under this
Agreement. If this Agreement or the employment of the Executive is terminated
under circumstances in which the Executive is not entitled to any payments under
Sections 3 or 5 hereof, the Executive shall have no further obligation or
liability to the Company hereunder with respect to the Executive’s prior or any
future employment by the Company.

     5. Severance Compensation:

  (a)   If, following the occurrence of a Change of Control, the Company shall
terminate the Executive’s employment during the Period of Employment pursuant to
an event described in Section 4(a)(iii) hereof, or if the Executive shall
terminate the Executive’s employment pursuant to an event described in
Section 4(b) hereof, the Company shall, except to the extent payment is required
to be delayed in accordance with Section 5(c) hereof, pay to the Executive the
amounts specified in this Section 5(a) within the specified period following the
date (the “Termination Date”) that the Executive’s employment is terminated
(which shall, subject to Section 5(f) hereof, be the date of termination or, if
applicable, the expiration of the period for remedy provided under Section 4(b)
hereof):

  (i)   On the payroll date concurrent with or next following such Termination
Date, the sum of (A) the Executive’s Base Salary through the Termination Date to
the extent not theretofore paid and (B) any accrued vacation pay to the extent
not theretofore paid, and, within the period specified in Section 3(b) hereof, a
pro rata amount of the Incentive Pay equal to the product of such Incentive Pay
(based upon actual performance through the Termination Date) and a fraction, the
numerator of which is the number of days in the current fiscal year through the
Termination Date and the denominator of which is 365.     (ii)   Subject to
Section 5(b) below, on the sixtieth (60th) day following the Termination Date, a
lump sum payment (the “Severance Payment”) in an amount equal 200% of the sum of
(A) the aggregate Base Pay (at the rate in effect for the year in which the
Termination Date occurs) plus (B) the Incentive Pay (based upon the target
amount of Incentive Pay payable to the Executive for the year in which the
Termination Date occurs); provided, however, that if the Severance Payment
otherwise payable hereunder is a “parachute payment” (as determined under
Section 280G

-6-



--------------------------------------------------------------------------------



 



      of the Code or any successor provision thereto), then in no event will the
Severance Payment, when added to the “present value” (as determined under
Section 280G of the Code or any successor provision thereto) of any other
“parachute payments” (as that term is defined in Section 280G of the Code or any
successor provision thereto) from the Company, exceed an amount equal to 299%
(the “299% Amount”) of the Executive’s “base amount” (as that term is defined in
Section 280G of the Code or any successor provision thereto), and if the amount
otherwise payable hereunder would exceed the 299% Amount, the Severance Payment
shall be reduced to the extent necessary so that the aggregate present value of
all “parachute payments” does not exceed the 299% Amount.     (iii)   Subject to
Section 5(b) below, except to the extent that the payments or benefits provided
pursuant to this Section 5(a)(iii) would result in a reduction of the amount or
benefits provided in the preceding paragraphs of this Section 5(a), because
they, when added to such amounts or benefits, and the present value of any other
parachute payments from the Company, would exceed the 299% Amount, the following
shall occur immediately on the date the Release (described in Section 5(b)
below) becomes irrevocable and final under applicable law), in the following
order:

  (A)   all Company stock options held by the Executive on his Termination Date
shall become immediately exercisable, regardless of whether or not the
vesting/performance conditions set forth in the relevant agreements shall have
been satisfied in full;     (B)   all restrictions on any restricted securities
granted by the Company to the Executive shall be removed and the securities
shall be fully vested and freely transferable, regardless of whether the
vesting/performance conditions set forth in the relevant agreements shall have
been satisfied in full;     (C)   the Executive shall have an immediate right to
receive all performance shares, and such performance shares shall be fully
vested and freely transferable without restrictions, regardless of whether or
not specific performance goals set forth in the relevant agreements shall have
been attained; and     (D)   all performance units granted to the Executive
shall be immediately vested and shall, notwithstanding any provision of an award
agreement governing such performance units, be settled on the later of the
sixtieth (60th) day after the Executive’s Termination Date and the date
specified in the applicable award agreements, regardless of whether or not the
relevant performance cycle has been completed, and regardless of whether any
other terms and conditions of the relevant agreements shall have been satisfied
in full.

-7-



--------------------------------------------------------------------------------



 



      The acceleration of awards, as provided under this Section 5(a)(iii),
shall occur in the order in which such awards were granted, commencing with the
award that has the earliest grant date.     (iv)   Except to the extent that the
payments or benefits provided pursuant to this Section 5(a)(iv) would result in
a reduction of the amount or benefits provided in the preceding paragraphs of
this Section 5(a), because they, when added to such amounts or benefits, and the
present value of any other parachute payments from the Company, would exceed the
299% Amount, the Company shall, during the two-year period following the
Termination Date (the “Benefits Period”), provide the Executive and his eligible
dependents with medical, dental and vision coverage (the “Health Care Benefits”)
and life insurance benefits no less favorable to those which the Executive and
his eligible dependents were receiving immediately prior to the Termination Date
or, if more favorable to such persons, as in effect generally at any time
thereafter with respect to other peer executives of the Company; provided,
however, that if the Executive becomes re-employed with another employer and is
eligible to receive Health Care Benefits under another employer-provided plan,
the Health Care Benefits provided hereunder shall be terminated. The receipt of
the Health Care Benefits shall be conditioned upon the Executive continuing to
pay the monthly premium as in effect at the Company from time to time for
coverage provided to former employees under Section 4980B of the Code in respect
of the applicable level of coverage (i.e., single, single plus one, or family)
(the “Applicable COBRA Premium”). During the portion of the Benefits Period in
which the Executive and his eligible dependents continue to receive coverage
under the Company’s Health Care Benefits plans, the Company shall pay to the
Executive a monthly amount equal to the excess of (x) the Applicable COBRA
Premium over (y) the monthly employee contribution rate that is paid by Company
employees generally for the same or similar coverage, as in effect from time to
time (and which amount shall in no event be greater than the employee
contribution rate for the applicable level of coverage as in effect immediately
prior to the Termination Date), which payment shall be paid in advance on the
first payroll day of each month, commencing with the month immediately following
the Executive’s Termination Date. If Executive continues to receive Health Care
Benefits pursuant to this Section 5(a)(iv) when, in the absence of the extension
of coverage provided in this Section 5(a)(iv) Executive would not be entitled to
continuation coverage under Section 4980B of the Code, (A) Executive shall
receive payment or reimbursement for all medical, dental and vision expenses no
later than the end of the calendar year immediately following the calendar year
in which the applicable expenses were incurred (B) the amount of medical, dental
and vision expenses eligible for payment or reimbursement under the Health Care
Benefits plans during the Executive’s taxable year will not affect the expenses
eligible for payment or reimbursement in any other taxable year, except as
otherwise permitted under Section 409A of the Code for medical reimbursement
arrangements, and (C) the Executive’s right to payment or reimbursement of
medical, dental or vision expenses under the Health Care Benefits plans is not
subject to liquidation or exchange. The Benefit

-8-



--------------------------------------------------------------------------------



 



      Period shall run concurrently with the continuation coverage period
provided under Section 4980B of the Code or other applicable law.     (v)  
Except to the extent that the payments or benefits provided pursuant to this
Section 5(a)(v) would result in a reduction of the amount or benefits provided
in the preceding paragraphs of this Section 5(a), because they, when added to
such amounts or benefits, and the present value of any other parachute payments
from the Company, would exceed the 299% Amount, the Company shall pay or
reimburse the Executive for expenses for outplacement services, the scope and
provider of which shall be selected by the Executive in the Executive’s sole
discretion, provided that (A) such outplacement benefits shall end not later
than the last day of the second calendar year that begins after the Executive’s
Termination Date and (B) the amount of the outplacement services to be paid or
reimbursed by the Company shall not, in the aggregate, exceed $15,000.     (vi)
  The determination of whether any amount otherwise payable under Section 5 is a
“parachute payment” and shall cause the 299% Amount to be exceeded shall be
made, if requested by the Executive or the Company, by a public accounting firm
retained by the Company (the “Accounting Firm”). The costs of obtaining such
determination shall be borne by the Company.

  (b)   The obligation of the Company to make any payment or provide any benefit
pursuant to Section 5(a)(ii) or (iii) is conditioned upon (i) execution and
delivery by Executive to the Company of a release agreement in favor of the
Company and its respective officers, directors, employees, agents and equity
holders in respect of Executive’s employment with the Company and the
termination thereof (the “Release”), and (ii) such Release, once executed by
Executive and delivered to the Company, becoming irrevocable and final under
applicable law within sixty (60) days of Executive’s Termination Date. Promptly
following Executive’s termination, the Company shall deliver to him an
execution-ready Release and, in the event that Executive fails to deliver the
executed Release to Company or the Executive delivers an executed Release but
such Release does not become irrevocable and final under applicable law on or
before the date on which such payments or benefits must be made under the
foregoing provisions of Section 5(a)(ii) and (iii), then Executive shall forfeit
the payments and benefits provided under such paragraphs. Additionally,
Executive shall forfeit entitlement to all amounts and benefits under this
Section 5 in the event the Company, acting in good faith, determines that
Executive has breached any of the provisions of Section 7 of this Agreement or
any of the provisions of the Release.     (c)   Notwithstanding any provision
herein to the contrary, if and to the extent that any portion of the amounts
payable or benefits provided to the Executive under this Section 5 constitute
payments pursuant to a “nonqualified deferred compensation plan” (as such term
is defined under Section 409A(d)(1) of the Code) and, at the time of his
termination of employment, the Executive is a “specified employee” (as such term
is defined under Section 409A(a)(2)(B)(i) of the Code), then the Company shall
delay making such payments until the first day of the seventh calendar month
following the Executive’s Termination Date or, if earlier, the date of the
Executive’s death.

-9-



--------------------------------------------------------------------------------



 



  (d)   There shall be no right of set-off or counterclaim in respect of any
claim, debt or obligation against any payment to or benefit (including Executive
Benefits) of the Executive provided for in this Agreement.     (e)   Without
limiting the rights of the Executive at law or in equity, if the Company fails
to make any payment required to be made hereunder on a timely basis, the Company
shall pay interest on the amount thereof at an annualized rate of interest equal
to the applicable Federal rate then in effect under Section 7872(f)(2)(A) of the
Code (or any successor provision thereof) or, if lesser, the highest rate
allowed by applicable usury laws.     (f)   Except as otherwise specifically
provided under Section 22 hereof, to the extent applicable, the rights of the
Executive to continue to participate in any Executive Benefit following the
Executive’s Termination Date shall be determined in accordance with the terms of
the applicable plan documents and shall not be modified by the terms of this
Agreement.     (g)   For purposes of determining the timing of any payment to
which the Executive is entitled under this Section 5 on or following his
Termination Date, such event shall not have occurred, and such payment shall not
be made, unless the Executive has experienced a “separation from service” as
defined under Treasury Regulations § 1.409A-1(h), without regard to the
alternative definitions provided thereunder.

     6. No Mitigation Obligation: The Company hereby acknowledges that it will
be difficult, and may be impossible, for the Executive to find reasonably
comparable employment following the Termination Date and that the restrictive
covenants contained in Section 7 hereof will further limit the employment
opportunities for the Executive. Accordingly, the parties hereto expressly agree
that the payment of the severance compensation by the Company to the Executive
in accordance with the terms of this Agreement will be liquidated damages, and
that the Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise.
     7. Restrictive Covenants:
     (a) Confidential Information. Executive acknowledges and the Company agrees
that it has and shall continue to provide to Executive, both prior to and during
the Employment Period, information regarding Company’s methods of business, and
was also provided with, and had access to, other Confidential Information.
“Confidential Information” includes, but is not limited to, customer lists,
customer information, business plans, marketing plans, cost information,
sourcing information, compensation figures, product pricing information, product
design specification, future business plans, any and all documents, memoranda,
records and files, correspondence, notes, specifications, and plans, policies
and procedures, computer programs, software, and other proprietary data of
whatever type or nature. Executive understands that this Confidential
Information is in the nature of a trade secret, and is the sole property of
Company. Executive promises and agrees that he will not directly or indirectly,
use for his benefit, use to the injury of Company, or divulge to persons other
than authorized representatives of Company, any Confidential Information of the
Company.

-10-



--------------------------------------------------------------------------------



 



     (b) Competitive Activity. In further consideration of the Confidential
Information that the Company shall provide to Executive hereunder and of the
Company entering into this Agreement and providing Executive with a defined
employment term, during a period ending one (1) year following the Termination
Date (the “Non-Compete Period”), if the Executive shall have received or shall
be receiving benefits under Section 5(a) hereof, the Executive shall not,
without the prior written consent by the Company, directly or indirectly engage
in the business of developing products competitive with the business of the
Company within the United States of America and any other geographical area
served by the Company (the “Applicable Area”) during the twelve (12) month
period immediately preceding termination of the Executive’s employment with the
Company nor will the Executive engage, within such geographical area(s), in the
design, development, distribution, manufacture, assembly or sale of a product or
service in competition with any product or service marketed or planned by the
Company immediately prior to the Termination Date, the plans, designs or
specifications of which have been revealed to the Executive. The Executive
acknowledges that these limited prohibitions are reasonable as to time,
geographical area and scope of activities to be restrained and that the limited
prohibitions do not impose a greater restraint than is necessary to protect the
Company’s goodwill, proprietary information and other business interests.
“Competitive Activity” shall not include (i) the mere ownership of a de minimis
amount of securities in any such enterprise and exercise of rights appurtenant
thereto or (ii) participation in management of any such enterprise or business
operation thereof other than in connection with the competitive operation of
such enterprise.
     (c) Non-Solicitation. Executive understands and agrees that he will not
solicit or hire, directly or indirectly, any individual employed by Company, or
any individual who worked for Employer during the previous twelve (12) months,
for a period of twenty-four (24) months following Executive’s Termination Date.
     8. Legal Fees and Expenses: It is the intent of the Company that the
Executive not be required to incur the expenses associated with the enforcement
of the Executive’s rights under this Agreement by litigation or other legal
action because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Executive hereunder. Accordingly, if it
should appear to the Executive that the Company has failed to comply with any of
its obligations under this Agreement or in the event that the Company or any
other person takes any action to declare this Agreement void or unenforceable,
or institutes any litigation designed to deny, or to recover from, the Executive
the benefits intended to be provided to the Executive hereunder, the Company
irrevocably authorizes the Executive from time to time to retain counsel of the
Executive’s choice, at the expense of the Company as hereafter provided, to
represent the Executive in connection with the litigation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to the Executive’s entering into an attorney-client relationship with
such counsel (other than Winstead PC), and in that connection the Company and
the Executive agree that a confidential relationship shall exist between the
Executive and such counsel. The Company shall pay or cause to be paid and shall
be solely responsible for any and all attorneys’ and related fees and expenses
incurred by the Executive as a result of the Company’s failure to perform this
Agreement or any provision thereof or as a result of the Company or any person
contesting the validity or enforceability of this Agreement or any provision
thereof as aforesaid. Expenses paid or reimbursed pursuant to this Section 8
shall be made in the manner prescribed, and subject to the conditions of,
Section 3(d) hereof.
     9. Employment Rights: Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company prior to any Change of
Control; provided, however, that any termination of

-11-



--------------------------------------------------------------------------------



 



employment of the Executive or removal of the Executive as an officer of the
Company following the commencement of any discussion with a third person that
ultimately results in a Change of Control shall be deemed to be a termination or
removal of the Executive after a Change of Control for purposes of this
Agreement.
     10. Withholding of Taxes: The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.
     11. Successors and Binding Agreement:
     (a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Agreement). This Agreement
shall not otherwise be assignable, transferable or delegable by the Company.
     (b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.
     (c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Section 11(a) hereof. Without limiting the generality of the foregoing, the
Executive’s right to receive payments hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by the Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 11(c), the Company shall have no liability to
pay any amount so attempted to be assigned, transferred or delegated.
     (d) The Company and the Executive recognize that each Party will have no
adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and the
Executive hereby agree and consent that the other shall be entitled to a decree
of specific performance, mandamus or other appropriate remedy to enforce
performance of this Agreement.
     12. Illegal Acts. The Company shall not require or request that the
Executive perform, directly or indirectly, any act of fraud, embezzlement,
theft, or other illegal act in connection with the Executive’s duties or in the
course of the Executive’s employment with the Company.
     13. Applicable Law: THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (EXCLUSIVE OF CONFLICTS OF LAW
PRINCIPLES) AND THE LAWS OF THE UNITED STATES OF AMERICA AND WILL, TO THE
MAXIMUM EXTENT PRACTICABLE, BE DEEMED TO CALL FOR PERFORMANCE IN DALLAS COUNTY,
TEXAS. COURTS

-12-



--------------------------------------------------------------------------------



 



WITHIN THE STATE OF TEXAS WILL HAVE JURISDICTION OVER ANY AND ALL DISPUTES
BETWEEN THE PARTIES HERETO, WHETHER IN LAW OR EQUITY, ARISING OUT OF OR RELATING
TO THIS AGREEMENT. THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE
JURISDICTION OF SUCH COURTS. VENUE IN ANY SUCH DISPUTE, WHETHER IN FEDERAL OR
STATE COURT, WILL BE LAID IN DALLAS COUNTY, TEXAS. EACH OF THE PARTIES HEREBY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (i) SUCH PARTY IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF SUCH COURTS, (ii) SUCH PARTY AND SUCH PARTY’S
PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR (iii) ANY
LITIGATION COMMENCED IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM.
     14. Notices: All notices, demands, requests or other communications that
may be or are required to be given, served or sent by either party to the other
party pursuant to this Agreement will be in writing and will be mailed by
first-class, registered or certified mail, return receipt requested, postage
prepaid, or transmitted by hand delivery, telegram or facsimile transmission
addressed as follows:

         
If to the Company:
  Tandy Brands Accessories, Inc.    
 
  3631 W. Davis Street, Suite # A    
 
  Dallas, Texas 75225    
 
  Facsimile Transmission No.: (214) 330-6640    
 
  Attn: Chief Financial Officer    
 
        with a copy (which will not constitute notice) to: Winstead PC    
 
  5400 Renaissance Tower    
 
  1201 Elm Street    
 
  Dallas, Texas 75270    
 
  Facsimile Transmission No.: (214) 745-5390    
 
  Attn: Christopher D. Williams    
 
       
If to the Executive:
  N. Roderick McGeachy, III.      
 
 
 
   
 
 
 
   
 
 
 
   
 
  Facsimile Transmission No.:

   
 
       
with a copy (which will not constitute notice) to:
       
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
Facsimile Transmission No.:

   
 
  Attn:

   

Either party may designate by written notice a new address to which any notice,
demand, request or communication may thereafter be given, served or sent. Each
notice, demand, request or communication that is mailed, delivered or
transmitted in the manner described above will be deemed sufficiently given,
served, sent and received for all purposes at such time as it is delivered to
the addressee with the return receipt, the delivery receipt, the affidavit of
messenger or (with respect to a facsimile transmission) the

-13-



--------------------------------------------------------------------------------



 



answer back being deemed conclusive evidence of such delivery or at such time as
delivery is refused by the addressee upon presentation.
     15. Gender: Words of any gender used in this Agreement will be held and
construed to include any other gender, and words in the singular number will be
held to include the plural, unless the context otherwise requires.
     16. Amendment: This Agreement may not be amended or supplemented except
pursuant to a written instrument signed by the party against whom such amendment
or supplement is to be enforced. Nothing contained in this Agreement will be
deemed to create any agency, joint venture, partnership or similar relationship
between the parties to this Agreement. Nothing contained in this Agreement will
be deemed to authorize either party to this Agreement to bind or obligate the
other party.
     17. Counterparts: This Agreement may be executed in multiple counterparts,
each of which will be deemed to be an original and all of which will be deemed
to be a single agreement. This Agreement will be considered fully executed when
all parties have executed an identical counterpart, notwithstanding that all
signatures may not appear on the same counterpart.
     18. Severability: If any of the provisions of this Agreement are determined
to be invalid or unenforceable, such invalidity or unenforceability will not
invalidate or render unenforceable the remainder of this Agreement, but rather
the entire Agreement will be construed as if not containing the particular
invalid or unenforceable provision or provisions, and the rights and obligations
of the parties will be construed and enforced accordingly. The parties
acknowledge that if any provision of this Agreement is determined to be invalid
or unenforceable, it is their desire and intention that such provision be
reformed and construed in such manner that it will, to the maximum extent
practicable, be deemed to be valid and enforceable.
     19. Third Parties: Except as expressly set forth or referred to in this
Agreement, nothing in this Agreement is intended or will be construed to confer
upon or give to any party other than the parties to this Agreement and their
successors and permitted assigns, if any, any rights or remedies under or by
reason of this Agreement.
     20. Waiver: No failure or delay in exercising any right hereunder will
operate as a waiver thereof, nor will any single or partial exercise thereof
preclude any other or further exercise or the exercise of any other right.
     21. Ambiguity: To the extent an ambiguity exists under this Agreement, the
parties shall interpret the Agreement in a manner necessary to comply with
Section 409A of the Code.
     22. Concurrent Agreements: This Agreement is voluntarily entered into and,
upon the occurrence of a Change of Control, will supersede and take the place of
any change of control, severance or employment agreements between the parties
hereto, unless and to the extent otherwise specifically provided therein to the
contrary. Accordingly, the parties hereto expressly agree and hereby declare
that any and all such other change of control, severance or employment
agreements between the parties are terminated and of no force or effect as of
the date of the Change of Control.
     23. Survival: Sections 6 through 23 shall survive and continue in full
force in accordance with their terms notwithstanding the termination of
Executive’s employment with the Company.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

-14-



--------------------------------------------------------------------------------



 



           

COMPANY:

TANDY BRANDS ACCESSORIES, INC.
      By:   /s/ W. Grady Rosier         Name:   W. Grady Rosier        Title:  
Lead Independent Director          EXECUTIVE:
      /s/ N. Roderick McGeachy, III       N. Roderick McGeachy, III           

-15-